IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. PD-0055-10




KYLE LESLIE LACKEY, Appellant

v.

THE STATE OF TEXAS



ON REHEARING OF APPELLANT’S 
                                 PETITION FOR DISCRETIONARY REVIEW
FROM THE EIGHTH COURT OF APPEALS
COLLIN COUNTY



                      Per curiam.

O P I N I O N 


           Appellant was convicted of twelve counts of possession of child pornography and,
after revocation of community supervision, was sentenced to confinement for ten years
and fines of $1,500 for each count.     The Court of Appeals affirmed the conviction.
Lackey v. State, (Tex. App. — El Paso, No. 08-08-00012-CR, delivered December 16,
2009).  Appellant’s petition for discretionary review was dismissed as untimely filed on
May 19, 2010.  Appellant has filed a motion for rehearing requesting reinstatement of his
petition so that it will be considered by this Court.  Appellant’s motion for rehearing is
granted.  His petition filed on March 17, 2010, is reinstated as of June 30, 2010, and will
be considered in accord with Tex.R.App.P. 68. 
 
Delivered June 30, 2010
Do not publish